Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22-July-2021 has been entered.

 Response to Amendment
In response to the Final Office Action of 23‐April‐2021, applicant has filed an Amendment with Remarks on 22-July-2021 [herein “Arguments/Remarks”]. In this amendment, Applicant has amended independent claims 1, 10 and 18. A summary of the amendments follows.
Regarding claim 1 –
	Independent claim 1 has been amended to change the phrase “wherein the memory control circuit writes a writing data into the first type physical cell” to “wherein the memory control circuit writes a writing data into the first type physical cell of one of the plurality of memory cells”. The phrase “verifies the data stored in the first type physical cell” has also been modified to now read as “verifies [[the]] data stored in the first type physical cell of the one of the plurality of memory cells”. The phrase “and writes the writing data into the second type physical cell when the data stored in the first type physical cell is not same as the writing data” has been modified to now read “and the memory control circuit writes the writing data into the second type physical cell of the one of the plurality of memory cells when the data stored in the first type physical cell of the one of the plurality of memory cells is not same as the writing data”.

Regarding claim 10 –
	Independent claim 10 has been modified to change the phrase at the end “when the data stored in the first type physical cell is not same as the write data” to now read “when the data stored in the first type physical cell is not same as the writing data”.

Regarding claim 18 –
	Independent claim 18 has been modified to change the phrase “wherein each of the memory cells comprises a first type physical cell and a second type physical cell” to “wherein each of the memory cells comprises a first type physical cell and a second type physical cell that are located in each of the memory cells” at the start of the claim. After this, each instance of “first type physical cell” has been changed to “first type physical cell of one of the plurality of memory cells”. The phrase “writes the writing data into the second type physical cell” has been modified to now read “writes the writing data into the second type physical cell of the one of the plurality of memory cells”. Applicant has also added the limitation “wherein the memory control circuit includes a summer circuit that calculates a sum of a first current sensed from the first type physical cell and a second current sensed from the second type physical cell”. The final limitation of the claim has been changed from “wherein the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not by verifying a cell current sum of the first type physical cell and the second type physical cell” to “wherein the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not according to the sum of the first current sensed from the first type physical cell and the second current sensed from the second type physical cell”.

Response to Arguments
Applicant’s arguments filed on 22-July-2021 [herein “Arguments/Remarks”] have been fully considered, but they are not persuasive.
Applicant’s first argument is directed to independent claim 1, and focuses on the argument that the prior art cited in the U.S.C. 103 rejection of the claim in the Final Office Action (U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20020126551 (Koshita)) does not properly teach “wherein each of the memory cells comprises a first type physical cell and a second type physical cell that are located in each of the memory cells... writes a writing data into the first type physical cell of one of the plurality of memory cells... writes the writing data into the second type physical cell of the one of the plurality of memory cells when the data stored in the first type physical cell is not same as the writing data”, and specifically that “Koshita does not cure the deficiency of Qidwai to teach ‘each of the memory cells comprises a first type physical cell and a second type physical cell that are located in each of the memory cells’ as claimed”. In particular, the argument centers on within or inside” each individual memory cell, or “outside” the cell.
While Examiner agrees that the combination of Qidwai and Koshita does not teach the newly amended limitations and that this would make the U.S.C. 103 rejections moot, Examiner notes that the amended limitations open the examination to application of new art. As a result, Examiner respectfully disagrees with the conclusion that the claim 1 should be allowed.
Applicant then argues that claims 10 and 18 should be allowed as including essentially the same limitations addressed above; Examiner also respectfully disagree with this conclusion.
Applicant further argues that claim 18 should be allowed because the art cited in the U.S.C. 103 rejection of that claim (U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20020126551 (Koshita), and further in view of U.S. Patent Publication 20170025184 (Park)) does not teach the newly amended limitations “wherein the memory control circuit includes a summer No.: 16/679,292circuit that calculates a sum of a first current sensed from the first type physical cell and a second current sensed from the second type physical cell, wherein the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not according to the sum of the first current sensed from the first type physical cell and the second current sensed from the second type physical cell”. Applicant further states that Park does not cure the deficiencies of Qidwai and Koshita, because Park does not teach the first and second type physical cells. 
While Examiner agrees that the combination of Qidwai, Koshita and Park does not teach the newly amended limitations and that this would make the U.S.C. 103 rejection moot, Examiner notes that the amended limitations open the examination to application of new art. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 3, 7, 8, 10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20080229161-(Lee et al) [herein “Lee”].
Regarding claim 1 –
	Qidwai teaches a memory device, comprising: a memory array, comprising a plurality of memory cells, (Fig 1, items 250 and 251  “REDUNDANT COLUMN” vs Fig 1, Item 20 “MEMORY ARRAY”).
	In addition, Qidwai teaches and  a memory control circuit, coupled to each of the memory cells, (Fig 1, Item 32 “REDUNDANCY CONTROL LOGIC”, plus item 24 “READ/WRITE CIRCUITRY”).
	Qidwai also teaches wherein the memory control circuit writes a writing data into the first type physical cell of one of the plurality of memory cells, and verifies [[the]] data stored in the first type physical cell of one of the plurality of memory cells is same as the writing data or not, Qidwai – (Fig 3, Steps 40 – 43).
	Qidwai additionally teaches wherein the writing data is set and processed by performing a write operation,  (Fig 3, Step 40) plus “As part of this process 40, ECC encoder/decoder 30 will encode this input data according to the ECC code being used, and the encoded symbol will be written into array 20 at that address” (Col 8, Lines 31-34).
	Qidwai also teaches and the memory control circuit writes the writing data into the second type physical cell of the one of the plurality of memory cells when the data stored in the first type physical cell of the one of the plurality of memory cells is not same as the writing data, (Fig 3, Steps 40 – 43) plus “because the decoding detects a number of errored bits greater than the correctable number for that code (decision 43 returns a "yes" result), memory 10 issues an interrupt to the memory access in process 44” (Col 9, Lines3-6) and “decision 43 may invoke interrupt 44 to enable redundancy on the first errored bit detected in the decoding of the symbol read in process 42”(Col 10, lines 19-21), where redundancy inherently means that there will be two copies of the data and that the correct value will be stored in the redundant storage location.
	Qidwai does not teach wherein each of the memory cells comprises a first type physical cell and a second type physical cell that are located in each of the memory cells, wherein a type of the first type physical cell is different from a type of the second type physical cell.
	Lee, however teaches wherein each of the memory cells comprises a first type physical cell and a second type physical cell that are located in each of the memory cells, wherein a type of the first type physical cell is different from a type of the second type physical cell, (Fig. 1) plus “An embodiment of a memory product comprises at least one memory cell and at least one redundancy memory cell. The memory cell and the redundancy memory cell have different physical or electronic properties” (Page 1, Paragraph [0008]). Examiner notes that the “memory product” can refer to a single memory cell with two sub-cells as described in Lee and illustrated in Fig. 1.
	Qidwai and Lee are analogous art because they are both directed to the design of redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction with Lee’s 

Regarding claim 3 –
	The combination of Qidwai and Lee teaches all the limitations of claim 1 above.
	Qidwai also teaches wherein the first type physical cell is a used physical cell and the second type physical cell is an un-used physical cell used as a data repairing, (Fig 3, Steps 40 – 43) plus “because the decoding detects a number of errored bits greater than the correctable number for that code (decision 43 returns a "yes" result), memory 10 issues an interrupt to the memory access in process 44” (Col 9, Lines3-6) and “decision 43 may invoke interrupt 44 to enable redundancy on the first errored bit detected in the decoding of the symbol read in process 42”(Col 10, lines 19-21), where redundancy inherently means that there will be two copies of the data and that the correct value will be stored in the redundant storage location.
	
Regarding claim 7 –
	The combination of Qidwai and Lee teaches all the limitations of claim 1 above.
	Qidwai also teaches wherein the writing data is a message bit data, Examiner’s note: “a message bit data” is defined in the Specification as “a plurality of message bits”; (Fig 3, Step 40) “As part of this process 40, ECC encoder/decoder 30 will encode this input data according to the ECC code being used, and the encoded symbol will be written into array 20 at that address” (Col 8, Lines 31-34).


	The combination of Qidwai and Lee teaches all the limitations of claim 1 above.
	Qidwai also teaches wherein the writing data is a parity bit data, (Fig 1, Item 20e “ECC BITS”) plus “The architecture shown in FIG. 1 corresponds to a systematic code, in which main array portion 20a stores the data words, and ECC portion 20e corresponds to a number of columns of memory cells that store the ECC bits for those data words” (Col 4, Line 64 – Col 5, Line 1).

Regarding claim 10 –
	Qidwai teaches a method for multiple physical cells error correction in a memory cell, comprising: performing a write operation by writing a writing data into a first type physical cell; (Fig 3, Step 40) “As part of this process 40, ECC encoder/decoder 30 will encode this input data according to the ECC code being used, and the encoded symbol will be written into array 20 at that address” (Col 8, Lines 31-34).
	Qidwai also teaches verifying the data stored in the first type physical cell is same as the writing data or not; (Fig 3, Steps 40 – 43).
	In addition, Qidwai teaches and re-performing the write operation by writing the writing data into a second type physical cell when the data stored in the first type physical cell is not same as the writing data, (Fig 3, Steps 40 – 43) plus “because the decoding detects a number of errored bits greater than the correctable number for that code (decision 43 returns a "yes" result), memory 10 issues an interrupt to the memory access in process 44” (Col 9, Lines3-6) and “decision 43 may invoke interrupt 44 to enable redundancy on the first errored bit detected in the decoding of the symbol read in process 42”(Col 10, lines 19-21), where redundancy implies that the correct value will be stored in the redundant storage location.
	Qidwai does not teach a first type physical cell that is located in the memory cell, nor does it teach a second type physical cell that is located in the memory cell.
	Lee, however teaches a first type physical cell that is located in the memory cell, and a second type physical cell that is located in the memory cell, (Fig. 1) plus “An embodiment of a memory product comprises at least one memory cell and at least one redundancy memory cell. The memory cell and the redundancy memory cell have different physical or electronic properties” (Page 1, Paragraph [0008]). Examiner notes that the “memory product” can refer to a single memory cell with two sub-cells as described in Lee and illustrated in Fig. 1.
	Qidwai and Lee are analogous art because they are both directed to the design of redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction with Lee’s use of dual physical cells to implement each addressable cell, to achieve the obvious result of improved efficiency in error correction for semiconductor memories.

Regarding claim 12 –
	The combination of Qidwai and Lee teaches all the limitations of claim 10 above.
	Qidwai also teaches wherein the first type physical cell is a used physical cell and the second type physical cell is an un-used physical cell used as a data repairing, (Fig 3, Steps 40 – 43) plus “because the decoding detects a number of errored bits greater than the correctable number for that code (decision 43 returns a "yes" result), memory 10 issues an interrupt to the memory access in process 44” (Col 9, Lines3-6) and “decision 43 may invoke interrupt 44 to enable redundancy on the first errored bit detected in the decoding of the symbol read in process 42”(Col 10, lines 19-21), where redundancy implies that the correct value will be stored in the redundant storage location.

Regarding claim 16 –
	The combination of Qidwai and Lee teaches all the limitations of claim 10 above.
	Qidwai also teaches wherein the writing data is a message bit data, Examiner’s note: “a message bit data” is defined in the Specification as “a plurality of message bits”; (Fig 3, Step 40) “As part of this process 40, ECC encoder/decoder 30 will encode this input data according to the ECC code being used, and the encoded symbol will be written into array 20 at that address” (Col 8, Lines 31-34).

Regarding claim 17 –
	The combination of Qidwai and Lee teaches all the limitations of claim 10 above.
	Qidwai also teaches wherein the writing data is a parity bit data, (Fig 1, Item 20e “ECC BITS”) plus “The architecture shown in FIG. 1 corresponds to a systematic code, in which main array portion 20a stores the data words, and ECC portion 20e corresponds to a number of columns of memory cells that store the ECC bits for those data words” (Col 4, Line 64 – Col 5, Line 1).

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20080229161-(Lee et al) [herein “Lee”], and further in view of U.S. Patent Publication 20170025184 (Park).
Regarding claim 2 –
	The combination of Qidwai and Lee teaches all the limitations of claim 1 above.
	The combination of Qidwai and Lee does not teach wherein the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not by verifying a cell current sum of the first type physical cell and the second type physical cell.
	Park, however teaches wherein the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not by verifying a cell current sum of the first type physical cell and the second type physical cell, “performing a program verification operation for the plural selection transistor cells by comparing cell currents of the plural selection transistor cells with a predetermined value”(Page 1, Paragraph [0012]) plus “The predetermined value is set to a cell current sum” (Page 6, Paragraph [0119]).
	Qidwai, Lee and Park are analogous art because they are all directed to the design of error correction and redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction, plus Lee’s use of dual physical cells with Park’s use of the cell current sum for error evaluation to achieve the obvious result of improved efficiency in error correction for semiconductor memories.

Regarding claim 11 –
	The combination of Qidwai and Lee teaches all the limitations of claim 10 above.
	The combination of Qidwai and Lee does not teach wherein step of verifying the data stored in the first type physical cell is same as the writing data or not, further comprising: performing a current sum verification on the first type physical cell and the second type physical cell.
	Park, however teaches wherein step of verifying the data stored in the first type physical cell is same as the writing data or not, further comprising: performing a current sum verification on the first type physical cell and the second type physical cell, “performing a program verification operation for the plural selection transistor cells by comparing cell currents of the plural selection transistor cells with a predetermined value”(Page 1, Paragraph [0012]) plus “The predetermined value is set to a cell current sum” (Page 6, Paragraph [0119]).
	Qidwai, Lee and Park are analogous art because they are all directed to the design of error correction and redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction, plus Koshita’s use of dual physical cells within addressable memory cells with Park’s use of the cell current sum for error evaluation to achieve the obvious result of improved efficiency in error correction for semiconductor memories.

Regarding claim 18 –
a memory device, comprising: a plurality of memory cells, (Fig 1, items 250 and 251  “REDUNDANT COLUMN” vs Fig 1, Item 20 “MEMORY ARRAY”).
In addition, Qidwai teaches and  a memory control circuit, coupled to each of the memory cells, (Fig 1, Item 32 “REDUNDANCY CONTROL LOGIC”, plus item 24 “READ/WRITE CIRCUITRY”).
Qidwai also teaches wherein the memory control circuit writes a writing data into the first type physical cell of one of the plurality of memory cells and verifies [[the]] data stored in the first type physical cell of the one of the plurality of memory cells is same as the writing data or not, Qidwai – (Fig 3, Steps 40 – 43).
Qidwai additionally teaches wherein the writing data is set and processed by performing a write operation,  (Fig 3, Step 40) plus “As part of this process 40, ECC encoder/decoder 30 will encode this input data according to the ECC code being used, and the encoded symbol will be written into array 20 at that address” (Col 8, Lines 31-34).
Qidwai also teaches and writes the writing data into the second type physical cell of the one of the plurality of memory cells when the data stored in the first type physical cell of the one of the plurality of memory cells is not same as the writing data, (Fig 3, Steps 40 – 43) plus “because the decoding detects a number of errored bits greater than the correctable number for that code (decision 43 returns a "yes" result), memory 10 issues an interrupt to the memory access in process 44” (Col 9, Lines3-6) and “decision 43 may invoke interrupt 44 to enable redundancy on the first errored bit detected in the decoding of the symbol read in process 42”(Col 10, lines 19-21), where redundancy inherently means that there will be two copies of the data and that the correct value will be stored in the redundant storage location.
wherein each of the memory cells comprises a first type physical cell and a second type physical cell that are located in each of the memory cells.
Lee, however teaches wherein each of the memory cells comprises a first type physical cell and a second type physical cell that are located in each of the memory cells, (Fig. 1) plus “An embodiment of a memory product comprises at least one memory cell and at least one redundancy memory cell. The memory cell and the redundancy memory cell have different physical or electronic properties” (Page 1, Paragraph [0008]). Examiner notes that the “memory product” can refer to a single memory cell with two sub-cells as described in Lee and illustrated in Fig. 1.
Qidwai and Lee are analogous art because they are both directed to the design of redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction with Lee’s use of dual physical cells to implement each addressable cell, to achieve the obvious result of improved efficiency in error correction for semiconductor memories.
	The combination of Qidwai and Lee does not teach wherein the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not by verifying a cell current sum of the first type physical cell and the second type physical cell.
Park, however teaches wherein the memory control circuit includes a summer circuit that calculates a sum of a first current sensed from the first type physical cell and a second current sensed from the second type physical cell, wherein the memory control circuit verifies the data stored in the first type physical cell is same as the writing data or not according to the sum of the first current sensed from the first type physical cell and the second current sensed from the second type physical cell, “performing a program verification operation for the plural selection transistor cells by comparing cell currents of the plural selection transistor cells with a predetermined value”(Page 1, Paragraph [0012]) plus “The predetermined value is set to a cell current sum” (Page 6, Paragraph [0119]) plus “When the measured all cell currents of step S730 is greater than or equal to the predetermined value, the PV operation is determined as pass” (Page 6, Paragraph [0120]). Examiner notes that Park teaches using the summed currents for a number of cells greater than one, hence in this case the teaching applies to the two sub-cells of the memory cell.
	Qidwai, Lee and Park are analogous art because they are all directed to the design of error correction and redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction, plus Lee’s use of dual physical cells with Park’s use of the cell current sum for error evaluation to achieve the obvious result of improved efficiency in error correction for semiconductor memories.

 Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20080229161-(Lee et al) [herein “Lee”], and further in view of U.S. Patent 5878048 (Ishiguro).
Regarding claim 4 –
	The combination of Qidwai and Lee teaches all the limitations of claim 1 above.
wherein the data of the second type physical cell is set as a preset value.
	Ishiguro, however teaches wherein the data of the second type physical cell is set as a preset value, “A mask ROM having a redundancy function according to the present invention comprises a plurality of redundancy memory cells subjected to data write processing using a laser trimmer” (Col 2, Lines 30-34).
	Qidwai, Lee and Ishiguro are analogous art because they are all directed to the design of error correction and redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction, plus Lee’s use of dual physical cells with Ishiguro’s technique for redundancy management on read-only memory devices to achieve the obvious result of improved efficiency in error correction for a wider class of semiconductor memories.

Regarding claim 5 –
	The combination of Qidwai, Lee and Ishiguro teaches all the limitations of claim 4 above.
	The combination of Qidwai, Lee and Ishiguro also teaches wherein the data of the second type physical cell is initially written as bit "1", Examiner’s note: it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a binary cell with a pre-set value can have a preset value of either one or zero.

Regarding claim 6 –

	The combination of Qidwai, Lee and Ishiguro also teaches wherein the data of the second type physical cell is initially written as bit "0", Examiner’s note: it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a binary cell with a pre-set value can have a preset value of either one or zero.

Regarding claim 13 –
	The combination of Qidwai and Lee teaches all the limitations of claim 10 above.
	The combination of Qidwai and Lee does not teach wherein the data of the second type physical cell is set as a preset value.
	Ishiguro, however teaches wherein the data of the second type physical cell is set as a preset value, “A mask ROM having a redundancy function according to the present invention comprises a plurality of redundancy memory cells subjected to data write processing using a laser trimmer” (Col 2, Lines 30-34).
	Qidwai, Lee and Ishiguro are analogous art because they are all directed to the design of error correction and redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction, plus Lee’s use of dual physical cells with Ishiguro’s technique for redundancy management on read-only memory devices to achieve the obvious result of improved efficiency in error correction for a wider class of semiconductor memories.


	The combination of Qidwai, Lee and Ishiguro teaches all the limitations of claim 13 above.
	The combination of Qidwai, Lee and Ishiguro also teaches wherein the data of the second type physical cell is initially written as bit "1", Examiner’s note: it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a binary cell with a pre-set value can have a preset value of either one or zero.

Regarding claim 15 –
	The combination of Qidwai, Lee and Ishiguro teaches all the limitations of claim 13 above.
	The combination of Qidwai, Lee and Ishiguro also teaches wherein the data of the second type physical cell is initially written as bit "0", Examiner’s note: it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a binary cell with a pre-set value can have a preset value of either one or zero.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10108509 (Qidwai et al.) [herein “Qidwai”], in view of U.S. Patent Publication 20080229161-(Lee et al) [herein “Lee”], and further in view of U.S. Patent 4204634 (Barsuhn et al.) [herein “Barsuhn”].
Regarding claim 9 –
	The combination of Qidwai and Lee teaches all the limitations of claim 1 above.
wherein the plurality of memory cells includes at least one message bit cell and at least one parity bit cell, and at least one parity bit cell use more number of physical cells than that of at least one message bit cell.
	Barsuhn, however teaches wherein the plurality of memory cells includes at least one message bit cell and at least one parity bit cell, and at least one parity bit cell use more number of physical cells than that of at least one message bit cell, (Figs 2a and 2b) illustrate a “partial word” being stored into a fixed length buffer where “check bits to this word are generated by device 3 in accordance with a predetermined code and stored in the storage together with the word”(Col 2, lines 46-48). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if a single bit is being stored, this scheme would generate a standard number of check bits which would normally be greater than 1 but to allow for correction of multiple bit errors.
	Qidwai, Lee and Barsuhn are analogous art because they are all directed to the design of error correction and redundancy schemes for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Qidwai’s techniques for management of redundant data cells and error correction, plus Koshita’s use of dual physical cells with Barsuhn’s technique for handling completion and error check bit generation for incomplete data words to achieve the obvious result of improved efficiency in error correction for a wider class of semiconductor memories.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111